Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed December 13, 2021.
Claims 5-7 have been canceled.
Claim 16 has been added.
Claims 1, 4, 10, and 13 have been amended.
Claims 2-3, 8-9, 11-12, and 14-15 are in their original presentation.
Claims 1-4 and 8-16 are currently pending and have been fully examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the computer components labelled with functional descriptions, such as, “a first receiver configured to receive”, “a data curator configured to curate and validate”, in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaut (Garren Gaut, et al. “Content Coding of Psychotherapy Transcripts Using Labeled Topic Models”, IEEE Journal of Biomedical and Health Informatics, Vol. 21, pg. 476-487 (2017)) in view of Weldemariam (US PG Pub. 2020/0045119), in further view of Bates (US PG Pub. 2019/0279767).

Claim 1
	Regarding claim 1, Gaut teaches
A method for assisting medical personnel in performing a diagnosis
Pg. 476, “These summary measures can be used as context to extract and evaluate treatment information, including patient diagnosis, analysis of client communication, and evaluation of suicide risk [17]–[22].”
The method comprising an initialization step and a diagnostic step
Pg. 476, Abstract, “We used the labeled latent Dirichlet allocation (LLDA) model to learn associations between text and codes, to predict codes in psychotherapy sessions, and to localize specific passages of within-session text representative of a session code.”
Learning the associations between the text and codes is the initialization step. Predicting codes in the sessions is the diagnostic step.
Wherein the initialization step comprises: receiving a plurality of input medical texts tagged with potential medical codes
Pg. 477, “In this paper, we illustrate the ability of one specific type of topic model, labeled latent Dirichlet allocation (L-LDA) [11], [37], to semiautomatically infer subject and symptom codes from a large heterogeneous psychotherapy corpus; i.e., what topics and symptoms were discussed during treatment. Every session in the corpus was manually annotated with general discussion content and patient symptom codes such that the observable outcomes of the manual annotation process are codes for the session as a whole.”
Pg. 477, “Sessions were conducted by prominent psychotherapists and serve as exemplars of different treatment approaches. Each session includes metadata such as patient age, patient gender, type of psychotherapy, and two types of nominal content codes (i.e., labels) referring to subjects discussed in the session (161 possible codes) and patient symptoms 
Pg. 479, “Documents in the training phase are assumed to have been preassigned to a subset of labels from a larger lexicon of possible labels. In the context of the psychotherapy corpus, possible labels include symptom and content codes and L-LDA model infers a unique topic for each code.”
Curating and validating the plurality of input medical texts to output a subset of medical texts that are validated and tagged with medical codes
Pg. 477-78, “Each session is annotated with multiple codes (min = 1 code, max = 17 codes) and the average session is annotated with approximately five codes.”
Using the subset of tagged and validated medical texts to model the associations between the medical texts and the medical codes
Pg. 477, “We use subject and symptom codes because we are interested in the relationship between language and the codes’ semantic meanings (as opposed to codes for type of therapy, client gender, etc.).”
Pg. 482, “A common goal of document classification is to identify the relationships between specific classifiers and characteristics of data that lead to high-classification performance.”
Generating a medical text learning model based on the associations
Pg. 478, “We approach the problems of session coding and identifying representative talk-turns through the use of L-LDA [11], [37], a semi-supervised extension of Latent Dirichlet Allocation (LDA). We first present the LDA model and then the L-LDA model. The model presentation is aimed at readers who have some experience with topic models.”
Wherein the associations between the medical texts and the medical codes for the tagged and validated medical texts are modelled using a Labelled Latent Dirichlet Allocation topic model 
Pg. 478, “We approach the problems of session coding and identifying representative talk-turns through the use of L-LDA [11], [37], a semi-supervised extension of Latent Dirichlet Allocation (LDA).”
Pg. 479, “L-LDA is a semisupervised variant of LDA in which some topics are placed in correspondence with labels that can be associated with a document. Documents in the training phase are assumed to have been preassigned to a subset of labels from a larger lexicon of possible labels. In the context of the psychotherapy corpus, possible labels include symptom and content codes and L-LDA model infers a unique topic for each code.”
Wherein the diagnostic step comprises: inputting a specimen text relating to a patient into the medical text learning model and processing the specimen text using the medical text learning model
Pg. 480, “We evaluate the model by predicting labels for documents unseen by the model during training using the word-topic counts (CWT) learned during training. The goal for prediction is to infer a document-topic count vector CDT dt for each new document d, where the inferred count vector contains information about the likely topics (and associated codes) for d.”
Identifying suggested medical codes based on the specimen text
Pg. 478, “Then, we show how these models can be used for document classification and how to apply the models to predicting codes and talk-turns in the general psychotherapy corpus.”
Outputting likely diagnoses and symptoms linked to the suggested medical codes
Pg. 477, “Nonetheless, as we outline in the discussion section later in the paper, the current techniques could potentially be used as components within a semiautomated approach, for example, to assist in therapist training, using the model to rank and present to a supervising therapist specific talk-turns within a trainee session in terms of the talk-turns likelihood of containing specific codes.”
However, Gaut does not explicitly teach
Wherein the associations between the medical texts and the medical codes for the tagged and validated medical texts are modelled using a Labelled Latent Dirichlet Allocation topic model, and wherein the medical text learning model uses a convolutional neural network
Outputting diagnoses, symptoms and treatments linked to the suggested medical codes for assisting medical personnel in providing a diagnosis for the patient
Weldemariam teaches
Wherein the associations between the texts and the labelled categories for the tagged and validated texts are modelled using a Labelled Latent Dirichlet Allocation topic model, and wherein the medical text learning model uses a convolutional neural network
The Gaut reference teaches the use of medical texts and using medical codes as the labelled categories for the texts. Because of this, the combination that arises by applying the techniques of the text learning model in Weldemariam to modify the medical text learning model of Gaut would be a medical text learning model.
Par. [0040], “Problems may mathematics problems, physics problems, chemistry problems, biology questions, history questions, literature questions, or other subject specific problems which can be used to determine mastery levels of the learners. Problem categories may adhere to these traditional labels, or may be learned through unsupervised learning techniques for text analytics such as latent Dirichlet allocation and semantic mapping. Through these analysis, problems may be regrouped into dimensions not otherwise recognized by traditional subjects (for example, exponential economic growth, microbial vectors, recording media), which reflect specific dimensions along which students of a particular type or in a particular context have difficulty.”
This shows the ability to perform semantic mapping to associate received data with categories of problems using a latent Dirichlet allocation model. The categories of problems are akin to the medical codes because it is taking the raw information and mapping it to a specific category from the plurality of categories of problems, where each of the medical codes would be one of the categories of problems and the whole coding system would be the larger set of all categories of problems.
Par. [0043], “At 208, one or more atomic level mentoring activities may be generated for the learner based on the set of learner data, the catalog of 
This shows that the system has the ability to use the categories of problems the latent Dirichlet allocation model as input in a convolutional neural network to learn insights about the user. The output of this neural network can then be used to output suggestions for the user to improve their ability to learn (see Weldemariam, par. [0044]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gaut the ability to learn the associations between the user data and the categories using Latent Dirichlet Allocation and also use a convolutional neural network for the text learning model, as taught by Weldemariam, because it allows the system to learn the specific issues of the user based on an analysis of their data and use that information about their specific issues to generate personalized approaches to address these issues (see Weldemariam, par. [0027], [0038]-[0043]).

Outputting diagnoses, symptoms and treatments linked to the suggested medical codes for assisting medical personnel in providing a diagnosis for the patient
Par. [0069], “In embodiments, orchestration engine 302 coordinates gathering data from the AI diagnostic engine and clinical decision support system 320 which links gathered data to symptoms, diagnostics, and AI treatment engine and database 322 to automatically generate codes for tracking, diagnostic, follow-up, and billing purposes. Codes may comprise medical examination codes, treatment codes, procedural codes (e.g., numbers or alphanumeric codes that may be used to identify specific health interventions taken by medical professionals, such as ICPM, ICHI, and other codes that may describe a level of medical exam), lab codes, medical image codes, billing codes, pharmaceutical codes (e.g., ATC, NDC, and other codes that identify medications), and topographical codes that indicate a specific location in the body, e.g., ICD-O or SNOMED.”
This shows how the system is able to take gathered data related to symptoms and diagnostics to generate medical codes.
Par. [0040], “In embodiments, fields in the patient's electronic health care record (EHR) are automatically populated based on one or more of questions asked by diagnostic system 100, measurements taken by the patient/system 100, diagnosis and treatment codes generated by system 100, one or more trust scores, and imported patient health care data from one or more sources, such as an existing health care database.”
Par. [0043], “In embodiments, upon identifying a diagnosis, system 100 generates one or more recommendations/suggestions/options for a particular 
Par. [0130], “In embodiments, at least some likelihoods of associations, e.g., between illnesses, symptoms, treatments, and/or outcomes, are generated by using a method for creating a data model discussed with respect to FIG. 4 above.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gaut and Weldemariam the ability to output diagnoses, symptoms, and treatments linked to the suggested medical codes for assisting medical personnel in providing a diagnosis for the patient, as taught by Bates, because it improves the provider’s care of the patient by identifying a set of suitable treatments that can then be tailored based on the preferences of the patient (See Bates, par. [0043]).

Claim 2
	Regarding claim 2, the combination of Gaut, Weldemariam, and Bates teaches all the limitations of claim 1. Gaut further teaches
Wherein the curation and validation of the plurality of input medical texts comprises selecting the subset of medical texts based on at least one of: the number of potential medical codes associated with text, the language text is written in, and the length of the text
Pg. 478, “In order to evaluate the ability of the model to find representative talk-turns, we conducted additional coding to generate labels for talk-turns within selected sessions. The aim of the additional coding was to generate data for specific within-session sections of text (in this case talk-turns) against which to test our model. These coded talk-turns were only used for model evaluation, not for model training. We focused on five symptom codes: anger, 

Claim 3
	Regarding claim 3, the combination of Gaut, Weldemariam, and Bates teaches all the limitations of claim 1. Gaut further teaches
The curation and validation involves input from medical personnel
Pg. 478, “On average, the selected talk-turns were approximately 277 characters in length before stop word removal. The process led to a total of 993 talk-turns. Each talk-turn was rated in terms of the representativeness of the symptom on a scale of 1 (atypical) to 7 (very typical) by each of six graduate students or postdoctoral fellows with training in clinical/counseling psychology.”
Pg. 477, “Nonetheless, as we outline in the discussion section later in the paper, the current techniques could potentially be used as components within a semiautomated approach, for example, to assist in therapist training, using the model to rank and present to a supervising therapist specific talk-turns within a trainee session in terms of the talk-turns likelihood of containing specific codes.”

Claim 8

Wherein the plurality of input medical texts are natural language texts
Pg. 478, “Prior to the analysis, we applied a number of preprocessing steps, including stop word removal and n-gram extraction to convert the original corpus into a form suitable for text analysis. We chose stop words from standard lists used in natural language processing and augmented these lists with words from the corpus that were not on standard stop word lists, but that contain little semantic content (e.g., “mm-hmm”) (see Models section for details on preprocessing and supplementary files for full stop word lists). Stop words were removed from both patient and therapist speech. In the case of a talk-turn comprised completely of stop words, we removed the talk-turn from the data. The resulting representation of the text consisted of sparse vector counts of terms for each document, including unigrams (single words such as “medicine,” “anger”), bigrams (e.g., “side effect”), and trigrams (“it sounds like”).”

Claim 9
	Regarding claim 9, the combination of Gaut, Weldemariam, and Bates teaches all the limitations of claim 8. Gaut further teaches
Wherein the natural language texts are notes relating to a patient consultation
Pg. 476, Abstract, “We used the labeled latent Dirichlet allocation (LLDA) model to learn associations between text and codes, to predict codes in psychotherapy sessions, and to localize specific passages of within-session text representative of a session code.”
See also pg. 477, Section II, Data, which describes the data being used to train the model as a corpus of psychotherapy sessions with the purpose of learning associations present in psychotherapy sessions.

Claim 10
	Regarding claim 10, the combination of Gaut, Weldemariam, and Bates teaches all the limitations of claim 1. Gaut further teaches
Generating the plurality of input texts tagged with potential medical codes by: receiving an unstructured input, splitting the unstructured input into a plurality of logical components, and detecting medical terms in the plurality of logical components
Pg. 478, “Prior to the analysis, we applied a number of preprocessing steps, including stop word removal and n-gram extraction to convert the original corpus into a form suitable for text analysis. We chose stop words from standard lists used in natural language processing and augmented these lists with words from the corpus that were not on standard stop word lists, but that contain little semantic content (e.g., “mm-hmm”) (see Models section for details on preprocessing and supplementary files for full stop word lists). Stop words were removed from both patient and therapist speech. In the case of a talk-turn comprised completely of stop words, we removed the talk-turn from the data. The resulting representation of the text consisted of sparse vector counts of terms for each document, including unigrams (single words such as “medicine,” “anger”), bigrams (e.g., “side effect”), and trigrams (“it sounds like”).”
Receiving a medical classification hierarchy of medical standard codes in the form of a knowledge graph, and semantically annotating the knowledge graph with synonyms of medical terms used in the medical standard codes
Pg. 477, “We use subject and symptom codes because we are interested in the relationship between language and the codes’ semantic meanings (as opposed to codes for type of therapy, client gender, etc.).”
Pg. 482, “Since raters did not rate talk-turns for the other symptom codes in the psychotherapy corpus, we created a mapping from the more detailed labels in the psychotherapy corpus to the five selected symptom codes. The motivation behind creating these code mappings is that a single symptom code (e.g., depression) might be aptly described by multiple codes in the psychotherapy corpus (e.g., depression, depressive disorder, hopelessness, ...). To create the mappings, we had a clinical psychologist mark that codes from the general psychotherapy corpus are related to each of the five symptom codes. See Appendix for more detail.”
This shows that the system mapped synonyms and/or related symptoms to the same code to simplify the numbers of labels used by the model.
Analyzing the medical terms detected in the plurality of logical components by a text analyser and parser
Pg. 480, “We evaluate the model by predicting labels for documents unseen by the model during training using the word-topic counts (CWT) learned during training.”
Generating a list of potential matching medical standard codes for each of the medical terms, comparing the lists of potential matching medical standard codes, and outputting top matching medical standard codes based on the comparison
Pg. 477, “Nonetheless, as we outline in the discussion section later in the paper, the current techniques could potentially be used as components within a semiautomated approach, for example, to assist in therapist training, using the model to rank and present to a supervising therapist specific talk-turns within a trainee session in terms of the talk-turns likelihood of containing specific codes.”
This shows that the system has generated a list of potential codes based on the words present in the session transcript, and then ranking those codes and presenting the ranked list to the supervising therapist. 
However, Gaut does not explicitly teach
Inputting the unstructured input tagged with the top matching medical standard codes as one of the plurality of input medical texts
Bates teaches
Inputting the unstructured input tagged with the top matching medical standard codes as one of the plurality of input medical texts
Par. [0131], “At step 614, in response to receiving patient data related to the indicator or qualifier the association is modified to update the data model. In embodiments, descriptors, e.g., from patient feedback provided along with location data, may be matched as relevant to one or more illnesses. Feedback may be collected from actual users of the system to improve the predictive value of the system in associating illnesses with corresponding symptoms and vice versa.”
Updating the model using feedback related to the indicator is 
see Bates, par. [0131]).

Claim 11
	Regarding claim 11, the combination of Gaut, Weldemariam, and Bates teaches all the limitations of claim 10. However, Gaut does not teach teaches
Wherein the step of inputting of the specimen text comprises accessing a medical record linked to a patient that is the subject of the specimen text
The outputting diagnoses, symptoms and treatments linked to the suggested medical codes for assisting medical personnel in providing a diagnosis for the patient further comprising outputting the medical record
Bates teaches
Wherein the step of inputting of the specimen text comprises accessing a medical record linked to a patient that is the subject of the specimen text
Par. [0067]-[0070] describes the ability of the system to access patient data from an EHR and input it into a diagnostic engine to generate a set of diagnostic codes for the patient.
The outputting diagnoses, symptoms and treatments linked to the suggested medical codes for assisting medical personnel in providing a diagnosis for the patient further comprising outputting the medical record
Par. [0071], “In embodiments, generated codes may be used when generating a visit report and to update internal EHR database and billing system 314 and/or external EHR database and billing system 316.”
See also, par. [0072]-[0073[.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gaut, Weldemariam, and Bates the ability to access patient data from an EHR database and update the EHR database with the outputted results, as taught by Bates, because it allows for easy access to the patient’s data, which enables patients communicating with doctors remotely to share their information to assist in diagnosis  (see Bates, par. [0023]), and outputting the medical record helps by ensuring that the patient’s health record is complete and up to date, which provides more accurate information to future providers and helps improve the patient’s care (see Bates, par. [0002]-[0005]).

Claim 12
	Regarding claim 12, the combination of Gaut, Weldemariam, and Bates teaches all the limitations of claim 11. However, Gaut does not teach
Updating the medical record with the output diagnoses, symptoms, and treatments
Bates teaches
Updating the medical record with the output diagnoses, symptoms, and treatments
Par. [0040], “In embodiments, fields in the patient's electronic health care record (EHR) are automatically populated based on one or more of questions asked by diagnostic system 100, measurements taken by the patient/system 100, diagnosis and treatment codes generated by system 100, one or more 
Par. [0071], “In embodiments, generated codes may be used when generating a visit report and to update internal EHR database and billing system 314 and/or external EHR database and billing system 316.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gaut, Weldemariam, and Bates the ability to update the medical record with the results of the diagnostic engine, as taught by Bates, because it improves the ability of providers to share and access patient medical records, which helps increase the efficiency of the patient’s care and improve a provider’s decision making (see Bates, par. [0002]-[0005]). 

Claim 13
	Claim 13 is an apparatus claim that recites a medical diagnostic aid for assisting medical personnel in performing a diagnosis comprising components that are configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. Gaut teaches the following limitations not addressed by the rejection of claim 1:
A medical diagnostic aid for assisting medical personnel in performing a diagnosis
Pg. 476, “These summary measures can be used as context to extract and evaluate treatment information, including patient diagnosis, analysis of client communication, and evaluation of suicide risk [17]–[22].”
Pg. 477, “Machine learning approaches for automatic multiple-label document classification have been successfully used in various domains [26]–[30], including medical applications for disease diagnosis and medical error detection [31]–[33].”

Claim 14
	Claim 14 is an apparatus claim dependent from claim 13 that recites additional limitations that are the same or substantially similar to the additional limitations recited in claim 10. Please refer to the rejection of claim 13 and claim 10. 

Claim 15
	Claim 15 is a computer program product claim that recites a computer readable medium comprising code which, when executed by a computer, causes the computer to execute the method of claim 1. Gaut does not explicitly recite the use of a computer program product, but the machine learning classifier used to generate the codes is a computer program product that would be executed on a computer.

Claim 16
	Claim 16 is an apparatus claim that recites a diagnostic device that is configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. Gaut teaches the following limitations not addressed by the rejection of claim 1:
Initialization circuitry configured to perform the steps of the method of claim 1
Pg. 476, “These summary measures can be used as context to extract and evaluate treatment information, including patient diagnosis, analysis of client communication, and evaluation of suicide risk [17]–[22].”
Pg. 477, “Machine learning approaches for automatic multiple-label document classification have been successfully used in various domains [26]–[30], including medical applications for disease diagnosis and medical error detection [31]–[33].”
Teaching the ability to perform the machine learning techniques to extract and evaluate treatment information and the use of machine learning approaches for document classification show that the system has some circuitry to perform the functions on a computer
Please refer to the rejection of claim 1 for additional limitations.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gaut, Weldemariam, and Bates, in further view of Zhang (Shaodian Zhang, et al. “Longitudinal analysis of discussion topics in an online breast cancer community using convolutional neural networks” Journal of Biomedical Informatics, Vol. 69, pg. 1-9 (2017)).

Claim 4
	Regarding claim 4, the combination of Gaut, Weldemariam, and Bates teaches all the limitations of claim 3. Gaut further teaches
The curation and validation comprising at least an initial stage and a final stage, and 
Pg. 481, “To test generalizability of the model to new data, we use tenfold cross validation where for each fold the sessions are partitioned into two disjoint sets: 1) a training set with 90% of the sessions used to train an L-LDA model and 2) a validation set with the other 10% of sessions used to evaluate the trained model.”
This shows the system uses an initial training stage and a validation stage to check the accuracy of the model generated according to the training data.
The use of experienced medical personnel 
Pg. 477, “Nonetheless, as we outline in the discussion section later in the paper, the current techniques could potentially be used as components within a semiautomated approach, for example, to assist in therapist training, using the model to rank and present to a supervising therapist specific talk-turns within a trainee session in terms of the talk-turns likelihood of containing specific codes.”
This shows that the system can use the input from experienced personnel (e.g., supervising therapists) to validate whether the predicted codes were correctly assigned.
However, Gaut does not explicitly teach
Medical personnel involved in the initial stage are less experience than medical personnel involved in the final stage
Zhang teaches
The curation and validation comprising at least an initial stage and a final stage, and 
Pg. 2, “Sentences were coded according to double annotation followed by an adjudication step from one dedicated adjudicator throughout the annotated dataset. Three coders were hired for the annotation, all female native English speakers with undergraduate degrees. To train for the annotations, coders practiced annotating the 439 sentences (37 posts) referred to above using the annotation guidelines.”
Pg. 3, “Afterwards, each batch of posts was assigned two coders and was doubly annotated at the sentence level.”
Pg. 3, “Finally, the adjudicator went through all posts, resolved differences between coders and made final decisions over sentence topic labels.”
This shows a different type of initial and final stage of training
Medical personnel involved in the initial stage are less experience than medical personnel involved in the final stage
Pg. 3, “Finally, the adjudicator went through all posts, resolved differences between coders and made final decisions over sentence topic labels.”
This shows that the adjudicator would be a more experienced individual that is capable of making decisions regarding the accuracy of the annotators and resolve differences between annotators.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gaut, Weldemariam, and Bates the ability to perform curation and validation according to the system in Zhang and involve experienced personnel in the final stage of the curation and validation process, as taught by Zhang, because the multiple states of the curation and validation process allows for redundancy in ensuring the assigned codes are correct (see pg. 2-3), and the experienced personnel acting as adjudicator allows the system to resolve differences between annotators and make final decisions over the labels assigned to the document (see pg. 3).
In light of the combination of Gaut, Weldemariam, Bates, and Zhang, Gaut further teaches
The more experienced medical personnel selecting the less experienced medical personnel for involvement in the initial stage
Pg. 478, “On average, the selected talk-turns were approximately 277 characters in length before stop word removal. The process led to a total of 993 talk-turns. Each talk-turn was rated in terms of the representativeness of the symptom on a scale of 1 (atypical) to 7 (very typical) by each of six graduate students or postdoctoral fellows with training in clinical/counseling psychology.”
This shows that the initial stage is performed by students annotating the documents. This also shows that there would be some form of selection of the less experienced personnel because the initial stage would be performed by graduate student or postdoctoral fellows working under a supervising therapist (see Gaut, pg. 477).
Having the more experienced personnel select the less experienced does not have a manipulative difference on the performance of the method because the method would still be performed in two steps with different personnel performing each step. Wherein clauses that do not give life to the claims by providing a manipulative difference in the performance of the method should be given little to no patentable weight.

Response to Arguments
Objection to Abstract
Applicant’s arguments and amendments, see Remarks, filed Dec. 13, 2021, with respect to the objection to the abstract have been fully considered and are persuasive.  The objection to the abstract has been withdrawn. 

Objection to Specification
Applicant’s arguments and amendments, see Remarks, filed Dec. 13, 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

112 Rejections
Applicant’s arguments and amendments, see Remarks, filed Dec. 13, 2021, with respect to the rejection(s) of claim(s) 4-5 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

103 Rejections
Applicant's arguments filed Dec. 13, 2021 have been fully considered but they are not persuasive.

With respect to the arguments that “[t]here is no disclosure or suggestion in Bates of the use of medical codes, the identification of the same, outputting diagnoses, and so on, as recited in the independent claims” (Remarks, pg. 15), these arguments are unpersuasive.
Bates discusses the use of a natural language processing method that uses a semantic model that associates keywords with target words (see Bates, Fig 4; par. [0090]-[0092]). Although the discussion of the semantic model does not explicitly describe the use of medical codes or outputting diagnoses or recommendations, Bates does discuss the ability to use the information in the patient’s medical records to generate medical codes (Bates, par. [0069]), and the system has the ability to use the generated codes and other gathered information in the patient’s record to output the generated codes, diagnoses, and treatment recommendations to a patient’s electronic health record (EHR) (Bates, par. [0040]-[0043]). This shows that the system of Bates does teach the ability to generate medical codes and output diagnoses.
These teachings show that the assertion that Bates does not disclose “the use of medical codes, identification of the same, outputting diagnoses, and so on,” is incorrect. Therefore, the arguments against the Bates reference on these grounds are not persuasive.

Applicant’s remaining arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Examiner, Art Unit 3686